Case: 15-40374      Document: 00513421273         Page: 1    Date Filed: 03/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40374
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 11, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROBERT PAYNE WATSON, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CR-89-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Robert Payne Watson, Jr., appeals his conviction for failing to register
as a sex offender, in violation of 18 U.S.C. § 2250(a). He contends that the Sex
Offender Registration and Notification Act (SORNA), 42 U.S.C. §§ 16901-62,
violates the Ex Post Facto Clause. We rejected the same challenge to SORNA
in United States v. Young, 585 F.3d 199, 204-05 (5th Cir. 2009), and again in
United States v. Johnson, 632 F.3d 912, 917-18 (5th Cir. 2011). We cannot


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40374   Document: 00513421273     Page: 2   Date Filed: 03/11/2016


                                No. 15-40374

overrule the decision of another panel absent an en banc or superseding
Supreme Court decision. See United States v. Lipscomb, 299 F.3d 303, 313
n.34 (5th Cir. 2002). As such, the judgment of the district court is AFFIRMED.




                                      2